Citation Nr: 0012128	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  94-31 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for arthritis of the lumbar spine.

2.  Entitlement to service connection for hypertensive 
cardiovascular disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from May 1953 to 
August 1954.  He has been represented throughout his appeal 
by The American Legion.  

The issue of entitlement to service connection for a back 
disorder was previously denied by Department of Veterans 
Affairs (VA) rating decision of November 1954.  The veteran 
was notified of that determination, and of his procedural and 
appellate rights, by VA letter dated November 9, 1954.  He 
did not appeal that determination within one year of the 
notification thereof; therefore, the decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1999).  

This current matter comes before the Board of Veterans' 
Appeals on appeal from a rating decision of April 1993, by 
the Columbia Regional Office (RO), which found that, while 
new and material evidence had been submitted to reopen the 
claim for service connection for arthritis of the lumbar 
spine, the claim remained denied since the evidence did not 
establish the existence of arthritis in service; this rating 
action also denied the claim of service connection for 
hypertensive cardiovascular disease.  The notice of 
disagreement with this determination was received in April 
1993.  The statement of the case was issued in August 1993.  
The substantive appeal was received in August 1993.  

In his substantive appeal (on VA Form 9), received in August 
1993, the veteran requested a hearing before a local hearing 
officer.  The veteran was notified that a hearing was 
scheduled for November 9, 1993.  Documentation of record 
shows that, on October 20, 1993, the veteran canceled this 
hearing.  Thereafter, in written correspondence dated in 
November 1994, the veteran withdrew his request for a hearing 
due to medical reasons.  

In April 1997, the Board remanded the case to the RO for 
further development. Additional private treatment records 
were received in June and July 1997.  VA examinations were 
conducted in January 1998.  Thereafter, a supplemental 
statement of the case was issued in May 1998, wherein the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
arthritis of the lumbar spine; the RO also confirmed the 
previous denial of the claim for service connection for 
hypertensive cardiovascular disease.  The appeal was received 
back at the Board in June 1998.  

In November 1998, the Board remanded the case to the RO for 
further development.  Additional VA treatment reports were 
received in June 1999.  Records from the Social Security 
Administration were received in June 1999.  VA compensation 
examinations were conducted in June 1999, with an addendum 
dictated in August 1999.  A supplemental statement of the 
case was issued in December 1999.  The appeal was again 
received at the Board in April 2000.  

In the December 1999 supplemental statement of the case, it 
appears that the RO did not specifically address the issue of 
whether new and material evidence had been submitted to 
reopen the veteran's claim of service connection for 
arthritis of the lumbar spine, but rather addressed the issue 
entirely on the merits.  The veteran was not prejudiced by 
the RO's action, in that a de novo review is a lower 
threshold in establishing a claim of service connection.  
However, the Board is required to conduct an independent new-
and-material-evidence analysis in claims involving previously 
final rating decisions.  See Barnett v. Brown, 8 Vet.App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  Accordingly, we 
have modified the issue to reflect the appropriate 
adjudicatory consideration of the veteran's claim, as set 
forth on the first page of this decision.  


FINDINGS OF FACT

1.  In an unappealed November 1954 rating decision, the RO 
denied service connection for a back disorder.  

2.  The evidence submitted since the November 1954 rating 
decision includes numerous medical records, including an 
opinion from the veteran's treating physician, indicating 
that the veteran's current back disorder is a progression of 
the complaints of back pain diagnosed as myositis during 
military service in 1954; therefore, the evidence is new and 
material, as it bears directly and substantially on the 
specific matter under consideration, and it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  The veteran's claim for service connection for arthritis 
of the lumbar spine is plausible under the law.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the November 1954 rating 
decision, wherein the RO denied entitlement to service 
connection for a back disorder, is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The claim of entitlement to service connection for 
arthritis of the lumbar spine is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws, Regulations, and Court Precedents

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1999).  

Because the present appeal as to service connection for 
arthritis of the lumbar spine does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  We 
first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  Therefore, the ruling in Hodge must be 
considered as easing the veteran's evidentiary burden in 
seeking to reopen a previously and finally denied claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether the evidence is new, which is a 
determination separate from whether it is material.  See also 
Anglin v. West, ___ F.3d ___, No 99-7019, slip op. at 7 (Fed. 
Cir. Feb. 15, 2000) ("nothing in Hodge suggests that the 
understanding of "newness" as embodied in the first prong 
of the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been further interpreted by the Court of Appeals 
for Veterans Claims:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet. App. 1, 4 (1998), motion for recon/review denied, 12 
Vet.App. 234 (1999).  In determining whether newly submitted 
evidence is material under the caselaw discussed above, we 
are further guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans' 
benefits system such that, although "not every piece of new 
evidence is 'material' . . . we are concerned . . . that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet.App. 510 (1992).  This principle 
has been recently reaffirmed by the Court.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999) (per curiam).  As noted above, 
under the precedent decision of the Court in the Evans case, 
supra, in order to reopen a previously and finally denied 
claim there must be new and material evidence entered into 
the record since the most recent denial on any basis, either 
on the merits or on an attempted reopening. Id. at 285.  

II.  Factual background

When this case was considered by the RO in November 1954, the 
record was fairly clear.  The evidence showed that the 
veteran had served on active duty from May 1953 to August 
1954.  A preinduction examination, conducted in February 
1952, was negative for any complaints or findings of a back 
disorder.  The service medical records indicate that the 
veteran was diagnosed with myositis on "February 18, 1951."  
During a clinical visit in February 1954, it was noted that 
the veteran was still complaining of back pain, with burning 
on urination; on examination, there was tenderness over the 
right lumbar region, but X-ray study of the back was 
negative.  No particular diagnosis was reported.  The veteran 
was seen at a clinic on March 15, 1954, at which time he 
complained of pain in the right kidney region that radiated 
to the bladder region; no pertinent diagnosis was reported.  
The veteran was next seen on March 19, 1954, at which time he 
reported a history of injury to his back as a result of his 
involvement in an automobile accident at age 17; since then, 
he had had enuresis at night, associated with urinary 
frequency.  During a clinical visit in April 1954, the 
veteran complained of back pain; however, it was noted that 
physical findings and X-rays were negative.  He was again 
seen for complaints of back pain in June 1954; heat treatment 
was recommended.  A separation examination conducted in 
August 1954 was negative for complaints, findings, or 
diagnosis of a back disorder.  

The veteran was afforded a VA compensation examination in 
October 1954, at which time he indicated that his back was 
giving him trouble; he stated that he had been in an 
automobile accident and sustained a fracture of his back.  
The veteran explained that he was hospitalized on a frame for 
approximately six weeks.  He said that, while in service, he 
had experienced a recurrence of back pain and was 
hospitalized for three weeks and three days.  He indicated 
that he experienced discomfort in his back with bending, 
lifting, and stooping.  Upon examination, the veteran was 
described as well-developed and well-nourished, and he walked 
without a limp or list.  The spine was straight, with normal 
curvature.  There was no evidence of atrophy or spasm of the 
paravertebral muscles.  There was a full range of motion, 
with discomfort on extremes of motion.  Straight leg raising 
produced discomfort in the lower back.  Patrick's test was 
negative, bilaterally.  The examiner stated that no 
disability was found on the examination.  

By a rating action in November 1954, the RO denied the 
veteran's claim of entitlement to service connection for back 
disorder; this decision was based upon a finding that there 
was no evidence of record of a back pathology either during 
or subsequent to service.  

The evidence received since the November 1954 decision 
essentially consists of: private treatment records dated from 
January 1980 to January 1981; VA treatment records dated from 
June 1981 to August 1981; VA treatment records dated from 
August 1981 to August 1982; the report of a VA compensation 
examination dated in November 1982; VA outpatient treatment 
reports dated from October 1982 to January 1983; private 
treatment reports dated in July 1988; report of a VA 
compensation examination dated in July 1988; private 
treatment reports dated from April 1987 to January 1989; the 
report of an examination for housebound status or permanent 
need for regular aid and attendance, dated in February 1989; 
private medical statements from Dr. Green B. Neal, dated in 
March 1989, July 1989, and May 1990; duplicate private 
treatment reports dated from March 1989 to July 1989; private 
treatment reports dated from April 1987 to May 1991; private 
medical statement from Dr. Neal dated in February 1992; 
private treatment reports dated from August 1992 to November 
1992; private treatment reports dated from January 1992 to 
January 1993; report of a VA compensation examination dated 
in February 1993; private medical statement from Dr. Neal 
dated in October 1993; private treatment reports dated from 
August 1995 to March 1997; private treatment reports dated 
from March 1995 to August 1995; private treatment reports 
dated from October 1988 to February 1997; private treatment 
reports dated from February 1992 to March 1997; report of a 
VA compensation examination dated in January 1998; VA 
outpatient treatment reports dated from February 1984 to July 
1984; records from the Social Security Administration dated 
from December 1974 to May 1985; reports of VA compensation 
examinations dated in June 1999; and an addendum to the June 
1999 VA examinations dated in August 1999.  

III.  Legal analysis

The Board finds that the currently submitted medical records 
are "new," since they were not available for review in 
November 1954.  The newly received medical records are also 
"material," since they bear directly on matters which were 
the bases for the prior denial of service connection.  That 
is, we find that the evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Of significance is the fact that the veteran 
currently suffers from a chronic back disorder, to include 
degenerative arthritis of the lumbar spine.  The medical 
evidence of record in November 1954 did not show any back 
pathology.  However, a VA treatment note dated in October 
1982 revealed a clinical finding of arthritis in multiple 
joints including the back, and X-ray study of the lumbar 
spine performed in November 1982 revealed degenerative 
changes in the lumbar spine.  In addition, the medical 
evidence indicates an opinion by the veteran's private 
physician that his current low back disorder is related to 
service.  In the medical statement dated in February 1992, 
Dr. Neal related the veteran's current back pain and 
degenerative arthritis to his period of service.  

We further note that the veteran's contentions regarding his 
symptoms following the November 1954 RO decision are also new 
and material.  The veteran's contentions, assumed to be true 
for the purpose of determining whether evidence is new and 
material, are probative as to the questions of continuity of 
symptomatology and existence of present disability.  

In light of the foregoing, the Board finds that some of the 
recently submitted evidence warrants a reopening of the 
veteran's claim, in that such evidence was not previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  The Board finds 
that such evidence contributes to a complete evidentiary 
record for the evaluation of the veteran's claim.  

Following the Federal Circuit's decision in Hodge v. West, 
supra, the Court had the opportunity to discuss the 
relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  See 
Elkins v. West, 12 Vet. App. 209 (1999).  The Court also 
noted that, in rejecting the Colvin reasonable-possibility-
of-outcome-change test, Hodge effectively decoupled the 
existing relationship under the Court's caselaw between 
determinations of well-groundedness and of new and material 
evidence to reopen.  Prior to Hodge, no opinion of the Court 
had ever suggested that evidence that was sufficient to 
reopen might not be sufficient to well ground a claim.  See, 
e.g., Moray v. Brown, 5 Vet. App. 211, 214 (1993) (quoting 
Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992)) (new and 
material evidence "is, by its nature, well grounded"); 
Robinette v. Brown, 8 Vet.App. 69, 76 (1995) (a lower 
evidentiary threshold is applicable to determining whether a 
claim is well grounded);  Edenfield v. Brown, 8 Vet.App. 384, 
390 (1995) (en banc) (the difference, if any, between the 
evidence necessary to present a well-grounded ("plausible") 
claim and that needed to satisfy the third new-and-material-
evidence requirement ("reasonable possibility") is slight).  

A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary has the duty to assist the claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A. § 5107(a).  
Thus, the threshold question to be answered is whether the 
claimant has presented a well-grounded claim; that is, a 
claim which is plausible under the law.  If he has not 
presented a well-grounded claim, his appeal must fail, and 
there is no duty to assist him in the further development of 
his claim, as any such additional development would be 
futile.  Murphy v. Derwinski, 1 Vet.App. 78 (1990); see also 
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table), wherein the Court held 
that a well-grounded claim requires evidence of a current 
disability, an inservice disability, and a nexus or link 
between the two.  As explained below, the Board finds that 
the veteran's claim is well grounded.  

Service connection will be granted if it is shown that a 
particular disease or injury resulting in disability was 
incurred or aggravated during active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1999).  A "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

The service medical records clearly indicate that the veteran 
was seen on several occasions for complaints of back pain; 
while X-ray study of the back was negative, the veteran 
received treatment for backache and was placed on medication 
and heat treatment.  The veteran also maintains that he has 
suffered from constant pain in the lower back ever since his 
discharge from service.  In the medical statement from 
Dr. Neal, dated in February 1992, it was stated that the 
pains in the lower back that the veteran experienced during 
service were related to the early development of degenerative 
arthritis in the lumbar spine.  In light of those findings, 
the Board is of the opinion that the veteran has presented a 
well-grounded claim of service connection for arthritis of 
the lumbar spine.  


ORDER

The veteran's claim of entitlement to service connection for 
a back disorder is both reopened and well-grounded.  To this 
extent, the appeal is granted.  


REMAND

As set forth above, the Board has determined that the veteran 
has successfully reopened his claim for service connection 
for arthritis of the lumbar spine.  We have also determined 
that the veteran has submitted a well-grounded claim for 
service connection for arthritis of the lumbar spine.  As the 
claim is well-grounded, VA has a duty to assist under 38 
U.S.C.A. § 5107(a), and then may evaluate the merits of the 
claim.  See Winters v. West, 12 Vet.App. 203, 206-7 (1999).  

As discussed above, in determining whether evidence is new 
and material, the credibility of the evidence is presumed.  
Justus v. Principi, supra.  However, at this juncture, de 
novo review requires that all the evidence be carefully 
weighed, that probative weight be assigned to each item of 
evidence, and that credibility be assessed.  

In the instant case, the record demonstrates that the 
veteran's current back condition has been related to service 
by Dr. Green B. Neal, in a statement dated in February 1992; 
specifically, Dr. Neal stated that the pains in the lower 
back experienced by the veteran during service were related 
to the early development of degenerative arthritis in the 
lumbar spine.  Dr. Neal also concluded that myositis, an 
elevated sedimentation rate, and the left flank pain noted in 
service were manifestations of the currently diagnosed 
arthritis of the spine.  In addition, following a VA 
examination in February 1993, the orthopedic examiner 
indicated that the lower back myositis, noted in service, 
could be related to the veteran's currently diagnosed 
degenerative arthritis.  He also noted that it is possible 
that the elevated sedimentation rate in 1954 was due to 
degenerative changes in the lumbosacral spine.  However, 
following a VA examination in January 1998, the examiner 
stated that "it would difficult to relate the veteran's 
problems with degenerative arthritis to the diagnosis of 
myositis in the lower back as well as the elevated 
sedimentation rate recorded in service."  Subsequently, 
following a VA examination in June 1999, the examiner stated 
that he could not correlate a history of myositis with an 
elevated sedimentation rate directly to his currently 
diagnosed degenerative arthritis.  

The Board observes that the Court has held that the Board may 
not refute expert medical conclusions in the record with our 
own unsubstantiated medical conclusions.  If the medical 
evidence of record is insufficient, or of doubtful weight or 
credibility, the Board may supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises in its decisions.  Colvin 
v. Derwinski, 1 Vet.App. 171, 175 (1991).  In light of the 
conflicting medical evidence of record, the Board finds that 
such a situation is presented in this instant appeal.  

With regard to the issue of service connection for 
hypertensive cardiovascular disease, when this case was 
remanded by the Board in November 1998, the RO was directed 
to refer the claims folder to a board-certified cardiologist, 
who had not previously examined the veteran or the file, for 
a comprehensive review of all medical evidence of record 
regarding the veteran's cardiovascular disease.  The remand 
also indicated that, if considered warranted by the examiner, 
a cardiology examination should be ordered.  It was further 
requested that the reviewer/examiner explain the rationale 
for any opinion, and, in so doing, support his or her opinion 
with reference to the medical records, clinical findings, or 
appropriate medical and scientific literature.  

We note that, while the veteran was afforded a VA examination 
in June 1999, with an addendum provided by the examiner in 
August 1999, the record does not contain any rationale for 
the opinion expressed by the examiner.  In essence, the 
examiner opined:  "In my professional opinion, I did not 
think that the patient's faint systolic murmur, which was 
described as a flow murmur, is the initial etiology and was 
likely benign in origin."  The examiner did not make any 
reference to the medical records, including the medical 
statement from Dr. Neal dated in February 1992, which 
unequivocally related the veteran's current cardiovascular 
disease to military service.  Where there are conflicting 
medical opinions, the Board must determine which to follow by 
weighing, balancing, and assessing the credibility and 
probative value of the evidence.  See Evans v. West, 12 
Vet.App. 22, 30 (1998), citing Owens v. Brown, 7 Vet.App. 
429, 433 (1995).  However, without specific supporting 
reasons, we are not competent to render medical conclusions.

Recent judicial caselaw mandates that the Board must remand a 
case if specifically directed development was not completed 
by the RO.  On this point, the Court has emphatically stated 
that the Board is responsible for entering the final decision 
on behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and, as a 
result, remand instructions to the RO in an appealed case are 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet.App. 268 (1998) (Court vacated and remanded Board 
decision because it failed to ensure that the RO achieved 
full compliance with specific instructions contained in a 
Board remand regarding scheduling of VA compensation 
examinations).  Therefore, in order to expedite the 
readjudication of this claim, the Board will order referral 
of this case by the RO to appropriate specialists in 
orthopedics and cardiology, for the purpose of addressing the 
etiology of the veteran's arthritis of the lumbar spine and 
hypertensive heart disease relative to his period of active 
service.  

To ensure that all evidence potentially relevant to the claim 
is obtained, and to ensure full compliance with due process 
requirements, the case is hereby REMANDED to the RO for the 
following action: 

1.  The veteran's claims file, to include a 
copy of this Remand, should be referred to 
the examiner who saw the veteran in June 
1999, if that physician is available, to 
supplement his examination report and his 
August 1999 addendum, as to the etiology of 
the veteran's diagnosed back disorder, to 
include degenerative arthritis.  The 
additional report should contain a summary of 
relevant complaints and findings from the 
records in the claims folder.  Based upon the 
facts and applicable medical/scientific 
principles, the reviewing physician should 
offer an opinion as to whether the elevated 
sedimentation rate, or the myositis of the 
lower back and left flank pain noted in 
service, was the initial manifestation of 
degenerative arthritis, or whether the 
degenerative arthritis is of postservice 
origin.  It is imperative that the physician 
review the claims file, with particular 
attention directed to the medical statement 
from Dr. Green B. Neal, dated in February 
1992.  The physician should explain the 
rationale for any opinion, and support his or 
her opinion with references to the medical 
records, clinical findings, or appropriate 
literature.  If the previous examiner is 
unavailable, the RO should refer the case to 
another appropriate physician, to perform the 
record review and render the opinion 
requested above. 

2.  The RO should arrange for a VA 
cardiologist or other appropriate specialist 
to review the veteran's claims folder and 
provide an opinion as to whether it is at 
least as likely as not that a faint systolic 
murmur noted in the pulmonic area in service 
was the initial manifestation of the 
veteran's currently diagnosed hypertensive 
cardiovascular disease.  The reviewing 
physician should discuss the history of the 
veteran's hypertensive cardiovascular disease 
and comment on the conflicting opinions as to 
this matter, particularly the opinion 
provided by Dr. Green B. Neal, dated in 
February 1992, and subsequent VA examinations 
in February 1993, January 1998, and June and 
August 1999.  The examiner should explain the 
rationale for any opinion, and it would be 
helpful if the examiner would support his or 
her opinion with references to the medical 
records, clinical findings, or appropriate 
medical literature.  

3.  Subsequently, the RO should review the 
claims folder and ensure that the 
aforementioned medical opinion reports are in 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner or fails to include adequate responses 
to the specific opinions requested, it must 
be returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999); see also 
Stegall v. West, 11 Vet.App. 268 (1998).  

4.  Following completion of the above 
development, the RO should readjudicate the 
claims.  This includes de novo review of the 
record on the issue of entitlement to service 
connection for arthritis of the lumbar spine.  
If either decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental statement 
of the case which summarizes the pertinent 
evidence and all applicable law and 
regulations, and reflects detailed reasons 
and bases for the decision.  They should then 
be afforded a reasonable time period in which 
to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



